      


 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
10                                                       Case No. C17-339RSM

11       NATIONAL FROZEN FOODS                           ORDER DENYING MOTION FOR
         CORPORATION, A WASHINGTON                       EXTENSION OF TIME
12       CORPORATION,,
13
                            Plaintiff,
14
               v.
15
16       BERKLEY ASSURANCE COMPANY, an
         Iowa Corporation,
17
                            Defendant.
18
19
             This matter comes before the Court on Defendant Berkley Assurance Company
20
     (“Berkley”)’s Motion to Continue Trial Date and Amend Case Schedule. Dkt. #91. Berkley
21
22   seeks a 90-day extension of all remaining deadlines “based on the withdrawal of lead trial

23   counsel.” Id. at 1.
24
             This case was originally removed to this Court on March 6, 2017, with a trial date set for
25
     July 30, 2018. Dkts. #1 and #35. On December 20, 2017, the Court granted a stipulated motion
26
27   and continued trial until February 4, 2019. Dkt. #53. The deadlines for discovery were

28   extended twice after that. Dkts. #64 and #77.

     ORDER GRANTING MOTION FOR RELIEF FROM EXPERT DISCLOSURE DEADLINE -
     1
      

            Defendant Berkley is represented by local counsel and “lead counsel” appearing pro hac
 1
 2   vice. Berkley states that its lead counsel from the firm Mound Cotton Wollan Greengrass

 3   “recently… identified the need to withdraw from this case based on a conflict.” Dkt. #91 at 2.
 4
     Berkley quickly retained new counsel from the firm Coughlin Duffy LLP and requests this
 5
     continuance so that Coughlin Duffy can “get up to speed in this case and prepare for remaining
 6
 7   discovery, dispositive motions, further settlement negotiations, and trial.” Id.

 8          The decision to modify a scheduling order is within the broad discretion of the district
 9   court. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992). For good
10
     cause shown, the Court may grant a request to modify or enlarge the deadlines in a Case
11
     Scheduling Order. Fed. R. Civ. P. 16(b)(4). This “good cause” standard “primarily considers
12
13   the diligence of the party seeking the amendment,” though the court may also take into account

14   “the existence or degree of prejudice to the party opposing the modification.” Johnson, 975
15   F.2d at 609. Mere “carelessness is not compatible with a finding of diligence.” Id. The Court
16
     should also consider inter alia, the need for a continuance, the inconvenience to the witnesses
17
     and the Court, and the hardship a denial of a continuance would cause the moving party. See
18
19   United States v. 2.61 Acres of Land, 791 F.2d 666, 670–71 (9th Cir. 1986).

20          Plaintiff National Frozen Food Corporation (“NFF”) argues that Mound Cotton Wollan
21
     Greengrass’s failure to detect a conflict was “carelessness” and that Berkley has failed to
22
     demonstrate it acted with diligence. Dkt. #101 at 4. NFF argues that Berkeley is replacing only
23
     half of its legal team, as it has continued to have the same local counsel, and argues that
24
25   Berkley’s basis for this motion relies only on the “generic and generalized” statement of the

26   new counsel needing to “get up to speed.” Id. at 5–6. NFF also argues that trial was five
27
     months away at the time of the Motion and thus there is no significant hardship to prepare for
28
     trial. Id. at 6. NFF argues it will suffer prejudice if a continuance is granted. Id.
     ORDER GRANTING MOTION FOR RELIEF FROM EXPERT DISCLOSURE DEADLINE -
     2
      

            On Reply, Berkley argues that “NFF has cited no case law or provided any persuasive
 1
 2   reasoning for imputing former counsel’s conduct to more swiftly identify the conflict to

 3   Berkley,” and that “NFF simply cannot argue, as it must, that Berkley did not act diligently in
 4
     replacing Mound Cotton with Coughlin Duffy and for moving for a continuance.” Dkt. #106 at
 5
     2. Berkley argues that it will suffer a hardship if this Motion is not granted because it will
 6
 7   “potentially be[] deprived of the right to mount an adequate defense after the firm most familiar

 8   with the matter and prepared to try the case withdrew through no fault of Berkley’s.” Id. at 3.
 9   Berkley discusses the looming pretrial deadlines.
10
            The Court is not convinced by the record that Berkley or its counsel acted with sufficient
11
     diligence in identifying the conflict necessitating the requested relief. Furthermore, Berkley’s
12
13   arguments for need and hardship are too generalized, and fail to account for the role of local

14   counsel. As in any case, local counsel is required to be ready to handle the matter in the event
15   pro hac vice counsel in unable to be present. See LCR 83.1(d)(2). The Court finds no good
16
     cause for yet another continuance of the trial date and pretrial deadlines.
17
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
18
19   finds and ORDERS that Defendant Berkley’s Motion to Continue Trial Date and Amend Case

20   Schedule, Dkt. #91, is DENIED. The Deadline to Exchange Expert Reports is now set for the
21
     day after this Order is entered. See Dkt. #107.
22
              DATED this 17 day of October, 2018.
23


                                                   A
24
25
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27
28

     ORDER GRANTING MOTION FOR RELIEF FROM EXPERT DISCLOSURE DEADLINE -
     3
